DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-20 are pending and have been examined, where claims 1, 4-8, 11-15 and 18-20 is/are rejected, claim 2-3, 9-10 and 16-17 is/are objected to. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-20 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “an ingredient discriminating component configured to specify the food and drink based on the image and discriminate the ingredients used in the food and drink; an ingredient specifying component configured to collate the personal information corresponding to each of the plurality of individuals and the ingredients discriminated by the ingredient discriminating component and specify the ingredients corresponding to each of the plurality of individuals;” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of image food recognition, which recite 
V.	There are no PCT associated with the current application. 

[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim(s) 1-14 are interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): the claim limitations uses the term “means” or a term used as a substitute for “means” that is a generic placeholder; the term “means” or the generic placeholder is modified by functional language, typically linked by the transition word “for” or another linking word or phrase, such as “configured to” or “so that”; the term “means” or the generic placeholder is not modified by sufficient structure or material for performing the claimed function. 
Claim(s) 15-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims.
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Grounds of Rejection
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 4-8, 11-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bean (US 20040060986) in view of Wong (US 20140104385).

Regarding claim 1,  Bean discloses 
An ingredient inquiry system, comprising:
a personal-information storing component configured to store, about each of a plurality of individuals, personal information for causing restriction about intake of ingredients used in food and drink (see paragraph 20 and figure 1, residing in the consumer data region 118 includes ingredient preferences of each one of the consumers, preferences is based upon personal likes and dislikes regarding an ingredient, and/or other factors such as, but not limited to, allergies or intolerances to ingredients, 118 is read as the ‘storing component’);
an image input component configured to input an image representing the food and drink (see figure 1, 104 is the image input component);
an ingredient discriminating component configured to specify the food and drink based on the image and discriminate the ingredients used in the food and drink (see paragraph 23, FIGS. 1 and 2 that the label 122 corresponds to a can of tomatoes, as indicated by the product image 202 (tomatoes) and the product name 204 "Best Eating Canned Tomatoes & Spices,” it is 
an ingredient specifying component configured to collate the personal information corresponding to each of the plurality of individuals and the ingredients discriminated by the ingredient discriminating component and specify the ingredients corresponding to each of the plurality of individuals (see paragraph 46, configured to correlate any type of consumer " preference" with ingredients read from any type of product label having a textual listing of ingredients, figure 1, 102 is the component); and
a display configured to display customer’s preference (see paragraph 38, Thus, when the ingredient list 120 on label 122, figures 1 and 2, is scanned by the user (who may or may not be Robert), the user understands that Robert, because of his allergy, should not consume the tomatoes or any food dish prepared with the tomatoes, figure 1, 114 is the component).
Bean is silent in disclosing a display configured to display list the ingredients corresponding to each of the plurality of individuals specified by the ingredient specifying component. However, Bean teaches the user is notified by a suitable text message displayed on display 304 (see paragraph 38) which would suggests displaying ingredients in the food. 
Wong discloses a display configured to display list the ingredients corresponding to each of the plurality of individuals specified by the ingredient specifying component (see figure 8 below, the ingredient detected in the image is displayed):

    PNG
    media_image1.png
    492
    416
    media_image1.png
    Greyscale
.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include displaying ingredients to the consumer  because to allow the consumer to decide whether to include certain items into their food for avoiding food allergies. 

Regarding claim 4, Bean discloses the ingredient inquiry system according to claim 1, wherein the image representing the food and drink is obtained by photographing the food and drink (see figure 1 below):

    PNG
    media_image2.png
    249
    574
    media_image2.png
    Greyscale
.

Regarding claim 5, Wong discloses the ingredient inquiry system according to claim l, wherein the image input component is a smartphone (see paragraph 22, computing device 104 may be a camera and/or a smartphone having a camera). See the motivation for claim 1. 

Regarding claim 6, Wong discloses the ingredient inquiry system according to claim 1, wherein the ingredient discriminating component is configured to specify the food and drink based on the image and discriminate generic categories of the ingredients used in the food and drink (see figure 8 below):

    PNG
    media_image3.png
    343
    935
    media_image3.png
    Greyscale
.

Regarding claim 7, Wong discloses the ingredient inquiry system according to claim 1, wherein the ingredient discriminating component is configured to specify the food and drink based on the image and discriminate individual components of ingredients used in the food and drink 

Regarding claims 8 and 15 see the rationale and rejection for claims 1 and 5. In addition Bean includes preferences having food which cause allergies to the consumer (see paragraph 20). 

Regarding claims 11 and 18 see the rationale and rejection for claim 4.

Regarding claim 12 see the rationale and rejection for claim 5. Also see figure 1, 102, of Wong.

Regarding claims 13 and 19 see the rationale and rejection for claim 6.

Regarding claims 14 and 20 see the rationale and rejection for claim 7.

[4]	Claim Objections
Claim 2-3, 9-10 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim 3 is objected because it is dependable on claim 2 which includes allowable subject matter. 

Regarding claims 9 and 16 see the rationale for claim 2. 

Regarding claim 10 and 17 see the rationale for claim 3.

Bean discloses correlate any type of consumer " preference" with ingredients read from any type of product label having a textual listing of ingredients (see paragraph 46) but is silent in discloses the ingredient inquiry system according to claim 1, further comprising: a selecting component configured to select an individual set as a collation target out of the plurality of individuals whose personal information is stored by the personal-information storing component, wherein the ingredient specifying component specifies ingredients based on the personal information corresponding to the individual selected by the selecting component.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 2/21/22